Exhibit 10.59
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is entered into effective as of
July 15, 2009 by and between Michele Yelmene, an individual resident of the
State of California (“Consultant”), and ADVENTRX Pharmaceuticals, Inc., a
Delaware corporation (the “Company”).
1. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant shall provide Services only as
requested by the Company.
2. Fees. As consideration for the Services to be provided by Consultant and
other obligations, subject to reasonable supporting documentation if required by
the Company, the Company shall pay to Consultant the amounts specified in
Exhibit B attached to this Agreement at the times specified therein.
3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior consent of the Company’s Chief Business
Officer (the “Company Contact”), which consent shall be evidenced in writing for
any expenses in excess of $500 per month. As a condition to receipt of
reimbursement, Consultant shall be required to submit to the Company reasonable
evidence that the amount involved was expended and related to Services provided
under this Agreement.
4. Term and Termination. Consultant shall serve as a consultant to the Company
for a period commencing on the Effective Date and terminating on December 31,
2009, unless sooner terminated upon written notice of termination from the
Company to Consultant or from Consultant to the Company.
5. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.
(a) Method of Provision of Services. Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may not employ or engage the service of any third parties to perform the
Services required by this Agreement.
(b) No Authority to Bind Company. Consultant has no authority to enter into
contracts that bind the Company or create obligations on the part of the Company
without the prior written authorization of the Company.
(c) No Benefits. Consultant acknowledges and agrees that Consultant will not be
eligible for any Company employee benefits and, to the extent Consultant
otherwise would be eligible for any Company employee benefits but for the
express terms of this Agreement, Consultant hereby expressly declines to
participate in such Company employee benefits.
(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant under this
Agreement, and for compliance with all applicable labor and employment
requirements.
6. Supervision of Consultant’s Services. All of the services to be performed by
Consultant, including but not limited to the Services, will be as determined by
the Company Contact. Consultant will report to the Company Contact concerning
the Services performed under this Agreement. The nature and frequency of these
reports will be determined by the Company Contact.

 

 



--------------------------------------------------------------------------------



 



7. Confidentiality. During the performance of the Services, the Company may
disclose to Consultant and Consultant may generate or develop, data and other
information that the Company regards as confidential and/or proprietary
(including the terms of this Agreement) (collectively, “Confidential
Information”). Without in any way limiting Consultant’s continuing obligations
set forth in the surviving provisions of the Company’s Confidential Information,
Non-Solicitation and Invention Assignment Agreement for Employees, the Code of
Business Conduct and Ethics, the Policies and Procedure Manual, as updated from
time to time, and the Insider Trading and Disclosure Policy, each as previously
signed by Consultant (collectively, “Employment Documents”), Consultant will
maintain all Confidential Information in confidence and will employ reasonable
procedures to prevent its unauthorized disclosure. Consultant will not disclose
any Confidential Information to anyone, or use any Confidential Information for
any purpose, other than as is necessary to perform the Services.
8. Inventions. Any inventions or discoveries (whether or not patentable or
copyrightable), innovations, suggestions and ideas (“Inventions”), and
intellectual property rights therein related to the Services or any Confidential
Information, made, discovered or developed by Consultant, jointly or with
others, as a result of performing Services shall be promptly disclosed to the
Company and shall be the sole and exclusive property of the Company. Consultant
hereby assigns and agrees to assign to the Company any rights Consultant may
have or acquire in any such Inventions and agrees to assist the Company in every
proper way to obtain and from time to time enforce the Company’s intellectual
property rights, whether registrable or not, including, but not limited to,
patents, copyrights and trademarks on Inventions in any and all jurisdictions,
and to that end Consultant will execute all documents for use in applying for
and obtaining intellectual property rights covering and enforcing Inventions as
the Company may desire, together with any assignments of Inventions to the
Company or persons designated by it.
9. Conflicts with this Agreement. Consultant represents and warrants that
Consultant is not under any pre-existing obligation in conflict or in any way
inconsistent with the provisions of this Agreement. Consultant represents and
warrants that Consultant’s performance of all the terms of this Agreement will
not breach any agreement to keep in confidence proprietary information acquired
by Consultant in confidence or in trust prior to commencement of this Agreement.
Consultant warrants that Consultant has the right to disclose and/or or use all
ideas, processes, techniques and other information, if any, which Consultant has
gained from third parties, and which Consultant discloses to the Company or uses
in the course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services required by this Agreement.
10. Miscellaneous.
(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.
(b) Sole Agreement. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof. For clarity, nothing in this
Agreement has any effect on Consultant’s continuing obligations under the
surviving provisions of the Employment Documents.

 

-2-



--------------------------------------------------------------------------------



 



(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.
(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.
(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(g) Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
San Diego County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, as applied to agreements among
California residents entered into and to be performed entirely within
California, to the resolution of any dispute. Judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 10(g) shall not apply to Section 7 hereof.
(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
[Signature page follows]

 

-3-



--------------------------------------------------------------------------------



 



The parties have executed this Agreement on the respective dates set forth
below.

            ADVENTRX PHARMACEUTICALS, INC.
      By:   /s/ Patrick Keran         Name:   Patrick Keran        Title:   Vice
President, Legal   

         
 
   Address:   6725 Mesa Ridge Road, Suite 100
San Diego, CA 92121

            MICHELE YELMENE
      /s/ Michele Yelmene       Signature   

         
 
  Address:   4568 Vista de la Tierra
Del Mar, CA 92014

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES
Consultant will:

  •   Make herself available during the Company’s normal business hours at the
Company’s offices to perform consulting services as requested by the Company.  
  •   Respond to inquiries of the Company’s personnel regarding regulatory,
quality-assurance, clinical, manufacturing and related matters, and such other
matters related to the Company regarding which Consultant has knowledge.     •  
Make herself available at the Company’s offices and use her best efforts in the
transition of her former duties to designated representatives or employees of
the Company. Such efforts include, but are not limited to, contacting the
Company’s third-party service providers with Company personnel regarding
existing and new projects. For clarity, Consultant agrees that Consultant shall
not contact any third party regarding any Company matter without the
participation of the Company Contact unless otherwise requested by the Company
Contact.     •   Provide advice and assistance regarding special projects or any
other matter consistent with Consultant’s background, skills and experience.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPENSATION
For Services rendered by Consultant under this Agreement, the Company shall pay
Consultant at the rate of $225 per hour. Unless otherwise agreed upon in writing
by the Company, the Company’s maximum liability for all Services performed
during the term of this Agreement shall not exceed $50,000. For clarity, other
than with respect to travel approved in writing by the Company, Consultant will
be paid only for time spent physically in the Company’s offices.
If the Company requests Consultant to travel internationally, unless mutually
agreed upon in writing by Consultant and the Company otherwise, Consultant will
be compensated (including for travel time) as follows:

  •   $3,600 per Trip; plus     •   $1,800/day for each Approved Workday

A “Trip” means a travel itinerary in which SAN (or such other location as is
approved in writing in advance by the Company) is the starting and final
destination, regardless of the number of destinations or flight legs involved,
provided such plan is approved in writing in advance by the Company. An
“Approved Workday” means each calendar day (including weekends), or combination
of partial calendar days, that the Company and Consultant mutually agree
constitutes an “approved workday;” provided, however, that in no event will the
number of Approved Workdays exceed the number of actual calendar days involved.
The foregoing compensation will apply regardless of the actual number of hours
involved in travelling or worked. For clarity, subject to Section 3, the Company
will reimburse Consultant’s expenses reasonably related to travel requested by
the Company.
Consultant will invoice the Company within 10 days of the end of each calendar
month for services provided during the preceding month. Invoices will be due
within 30 days of receipt of an invoice reasonably acceptable to the Company.

 

 



--------------------------------------------------------------------------------



 



AMENDMENT TO CONSULTING AGREEMENT
This Amendment to Consulting Agreement (this “Amendment”) is effective as of
December 31, 2009 (the “Effective Date”) by and between ADVENTRX
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Michele
Yelmene, an individual and resident of the State of California (the
“Consultant”).
WHEREAS, the Company and the Consultant are parties to that certain Consulting
Agreement, effective as of July 15, 2009 (the “Consulting Agreement”);
WHEREAS, the Company and the Consultant wish to amend the Consulting Agreement
as set forth herein;
NOW, THEREFORE, in consideration of both the foregoing premises and the terms
and conditions set forth below, the Company and the Consultant hereby agree as
follows:
1. Extension. Section 4 of the Consulting Agreement is hereby amended and
restated to read in its entirety as follows:
“Consultant shall serve as a consultant to the Company for a period commencing
on the Effective Date and terminating on December 31, 2010, unless sooner
terminated upon written notice of termination from the Company to Consultant or
from Consultant to the Company.”
2. Compensation. The second sentence of the first paragraph of Exhibit B to the
Consulting Agreement is hereby amended and restated to read in its entirety as
follows:
“Unless otherwise agreed upon in writing by the Company, the Company’s maximum
liability for all Services performed during the term of this Agreement shall not
exceed $100,000.”
3. Internal Reference. The Company and the Consultant agree that any reference
in the Consulting Agreement to “this Agreement” (or similar references) will be
a reference to the Consulting Agreement, as amended.
4. Conflicts. Except to the extent expressly amended herein, the Consulting
Agreement shall remain in full force and effect.
5. Governing Law. This Amendment will be construed and enforced in accordance
with the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Consultant have executed this Amendment
to Consulting Agreement effective as of the Effective Date.

            ADVENTRX PHARMACEUTICALS, INC.
      By:   /s/ Brian M. Culley         Name:   Brian M. Culley        Title:  
Chief Executive Officer            By:   /s/ Michele Yelmene         Michele
Yelmene   

[COUNTERPART SIGNATURE PAGE TO AMENDMENT TO CONSULTING AGREEMENT]

 

 